Citation Nr: 0021643	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma with bronchitis and hoarseness of the voice, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the right thigh.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1971.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the veteran's claim for increased evaluations for bronchial 
asthma with bronchitis and hoarseness of the voice and 
residuals of a shell fragment wound to the right thigh.  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.

The issue of entitlement to a compensable evaluation for 
residuals of a shell fragment wound to the right thigh will 
be addressed in the remand portion of this decision.  



FINDING OF FACT

The veteran's service-connected bronchial asthma with 
bronchitis and hoarseness of the voice is currently 
manifested by normal chest expansion with lungs clear to 
auscultation and percussion.  There was no evidence of cor 
pulmonale, left ventricular hypertrophy, pulmonary 
hypertension, weight change, or obstructive disease.  The 
pulmonary function test did not confirm the ATS standards for 
reliable interpretation.  The metabolic alkalosis was normal 
with alveolar-arterial oxygen tension gradient and there was 
no hypoxemia on room air ABG's.


CONCLUSION OF LAW

The criteria for an increased evaluation for bronchial asthma 
with bronchitis and hoarseness of the voice have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 
(1996), (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bronchial 
asthma with bronchitis and hoarseness of the voice is so 
severe as to warrant increased evaluations.  He described a 
chronic cough producing very sticky clear yellow sputum.  The 
veteran reported dyspnea on walking at a very fast pace on 
leveled ground and nightly bouts of asthma five to six times 
a week.  

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The VA examined the veteran in April 1998.  He described a 
chronic cough producing very sticky clear yellow sputum.  
There was no history of hemoptysis or anorexia.  The veteran 
reported dyspnea on walking at a very fast pace on leveled 
ground and nightly bouts of asthma five to six times a week.  
He used Proventil puffs, two at the onset of asthma and 
Asmacort two puffs likewise two to three times a day 
independently of the asthma.  

Upon examination the chest showed normal expansion with lungs 
clear to auscultation and percussion.  There was no evidence 
of cor pulmonale, left ventricular hypertrophy or pulmonary 
hypertension.  There was no evidence of weight change or 
evidence of obstructive disease.  The pulmonary function test 
revealed that FEV-1 was 29 percent of predicted, FEV-1/FVC 
was 64 percent.  However, the examiner noted that the 
veteran's effort and cooperation was poor and that he did not 
follow instructions.  The examiner indicated that the test 
did not confirm the ATS standards for reliable 
interpretation.  The metabolic alkalosis was normal with 
alveolar-arterial oxygen tension gradient and there was no 
hypoxemia on room air ABG's.  The diagnosis was bronchial 
asthma.  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VA O.G.C. Prec. 
Op. 11-97 at 1 (Mar. 25, 1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This determination depends on the 
facts of the particular case and therefore is made on a case-
by-case basis.  VA O.G.C. Prec. Op. 11-97 at 2.

The RO has rated the veteran's bronchial asthma with 
bronchitis and hoarseness of the voice under Diagnostic Code 
6602.  Under the old regulations, a 30 percent evaluation 
could be assigned with moderate symptoms, including asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent evaluation was warranted for severe asthma, 
including frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Finally, a 100 percent evaluation was warranted 
with asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the current regulations, an FEV-1 of 56 to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication warrants a 30 percent rating.  
An FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids warrants a 60 percent rating.  An FEV-1 less 
than 40-percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications warrants a 100 percent rating.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1999).  In the absence 
of clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.

Based on a review of the evidence, the Board finds that an 
increased evaluation is not warranted under the criteria in 
effect prior to October 7, 1996.  At the April 1998 VA 
examination the veteran reported dyspnea on walking at a very 
fast pace on leveled ground and nightly bouts of asthma five 
to six times a week.  However, the examiner did not indicate 
that more than light manual labor was precluded.  A higher 
evaluation requires marked loss of weight or other evidence 
of severe impairment of health.  In April 1998 there was no 
evidence of weight change, no evidence of obstructive disease 
or other evidence of severe impairment of health.  The Board 
observes that there was no evidence of cor pulmonale, left 
ventricular hypertrophy, or pulmonary hypertension.  An 
increased evaluation is not warranted under the criteria in 
effect prior to October 7, 1996.

As the examiner noted that the veteran's effort and 
cooperation was poor and that he did not follow instructions 
with regard to the pulmonary function test the test did not 
confirm the ATS standards for reliable interpretation.  
Therefore, the Board is unable to evaluate the severity of 
the veteran's bronchial asthma with bronchitis and hoarseness 
of the voice under the current regulations based on FEV-1 or 
FEV-1/FVC.  However, we will consider the other aspects of 
the rating criteria.  

A rating in excess of 30 percent is not warranted under the 
new respiratory regulations.  As noted above, under the new 
criteria, a 60 percent evaluation is warranted for monthly 
visits to the physician for exacerbations or at least three 
per courses of systemic steroids per year.  There is no 
evidence of sustained monthly visits to the physician for 
exacerbations of asthma.  There was no airflow limitation and 
mild hypoxemia on room air.  The Board must point out that 
the regulation does not simply mean visits to the doctor 
monthly; rather, a higher rating would require monthly visits 
for exacerbations of the disability.  The evidence of record 
does not show monthly visits to the physician for 
exacerbation of asthma.  This suggests to the Board that the 
30 percent rating is appropriate under the new criteria.  

Further, the Board recognizes that the veteran has been 
prescribed multiple medications for treatment of asthma, but 
it appears that he was prescribed Proventil and Asmacort.  
Therefore, his use of systemic corticosteroids does not 
satisfy the 60 percent criteria for asthma.  This is 
suggestive that, although he is on multiple medications, his 
disability is under relative control, at least for evaluation 
purposes.  Accordingly, in view of the above, the Board 
concludes that the evidence supports no more than a 30 
percent evaluation for bronchial asthma under either the old 
or the new criteria.  


ORDER

An increased evaluation for the service-connected bronchial 
asthma with bronchitis and hoarseness of the voice is denied.  


REMAND

In the instant case, the veteran has requested that an 
increased evaluation be assigned to his service-connected 
residuals of a shell fragment wound to the right thigh.  The 
VA last examined him in June 1992.  The veteran was scheduled 
for a VA muscles examination in April 1998; he failed to 
report.  The respiratory examination and the muscle 
examination were scheduled for the same day.  The veteran 
attended the respiratory examination then left the VA medical 
center after doing the pulmonary function test.  He did not 
remain or return for the muscle examination.  The telephone 
number provided belonged to another family and the medical 
center personnel were unable to contact the veteran.

The Board notes that an additional examination is absolutely 
necessary in this case in order to determine the current 
nature and degree of severity of the residuals of a shell 
fragment wound to the right thigh.  This information is 
needed in order to ascertain entitlement to the benefit 
sought on appeal.  There is no notice in the file informing 
the veteran of the consequences of his failure to appear for 
the examination.  The veteran has not made any 
representations with regard to his failure to participate in 
the muscles examination.  Therefore, it is found that the 
veteran should be given another opportunity to report for the 
requested examination.  

This case will be REMANDED to the RO for the following: 

1.  The RO should afford the veteran a 
complete VA examination of his residuals 
of a shell fragment wound to the right 
thigh by an appropriate specialist in 
order to determine the current nature and 
degree of severity of his service-
connected disability.  All indicated 
special studies deemed necessary should 
be accomplished.  The claims folder must 
be made available to the examiner prior 
to the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.  

2.  The RO should include in the record a 
copy of the letter sent to the veteran 
notifying him of the date and time of the 
scheduled examination.  This letter 
should also inform the veteran of the 
importance of reporting to the scheduled 
examinations and should inform him of the 
consequences of failure to do so, to 
include the denial of this claim.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03. 




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

